In re Chazz Pierre Lemaire; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Lafayette, 15th Judicial District Court Div. L, No. 134902; to the Court of Appeal, Third Circuit, No. KW 14-01237.
|! Granted. See per curiam.
| (Writ granted. Not every probation violation is serious enough to warrant the “drastic sanction of revocation.” State v. Sussmann, 374 So.2d 1256, 1259 (La.1979). In enacting La.C.Cr.P. art. 900, “the legislature intended the punishment for probation violations to be tailored to the facts of the ease, the seriousness of the misdeed, and the needs of the probationer.” Id. See La. Acts, 2006 No. 113 § 1. We find, under the specific facts presented here, that the district court abused its discretion in revoking the defendant’s probation. The writ is granted and the district court order revoking defendant’s probation is reversed and set aside. The defendant is hereby ordered released from incarceration under the original terms and conditions of his sentence.